Case 1:19-cv-00717-LG-RHW Document1 Filed 10/15/19 Page 1 of 4

FORM TO BE USED BY PRISONERS IN FILING A COMPLAINT UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. §1983
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

 

 

    
  

 

  
   

 

  

COMPLAINT QR °
See Moms -coz
i . <5. NKLDO * : - .
AA anders. *K2a4SS4 date |
ast Name) (Identification Number)
. “eN\ Ly An SOUTHERN DISTRICT OF MISSIBSIPPy
(First Name) (Middle Name) FILED
CWC. ed? oe
stitution) a
Coe Cosy SB Set) Veay \ ; Wess {AS 263 ™ ARTHUR JOHNSTON
(Address) DEPUTY
(Enter above the full name of the plaintiff, prisoner and address
of plaintiff in this action)
Vv CIVIL ACTION NUMBER: |; |S ¢v 717 LGU

 

| (to be completed by the Court)
Qeoree Co. Resench Core. Fac! kG
} Og Oo

Bhei€S vei th Wevarch
Wordcin clon, Farley
Weantnance - NAME mci aw Ond manes ech Acll noslscd

 

ter the full name of the defendant(s) in this action ate ; ot
(Enter t Oo} ‘endant(s) in this actio ; T. praecd |e rau
GENERAL INFORMATION
A. At the timeOf the incident complained of in this complaint, were you incarcerated?

Yes(“) No( )-

B. Are you presently incarcerated?
es ( No()

c. At the time of the incident complained of in this complaint, were you incarcerated because
you had been convicted of a crime?
Yes ( No( )

D. Are you presently incarcerated for a parole or probation violation?
Yes( ) No “

E. At the time of the incident complained of in this complaint, were you an inmate of the
Mississippi Department of Corrections (MDOC)?

mes (—} Bea ( As

F, Are you currently an inmate of the Mississippi Department of Corrections (MDOC)?
Yes(\~ No( )

Page 1 of 4
Case 1:19-cv-00717-LG-RHW Document1 Filed 10/15/19 Page 2 of 4

PARTIES

(In item I below, place your name and prisoner number in the first blank and place your present
address in the second blank.)

L Name of plaintiff: \2Gcce\\ Lignan WrekaSGd. Prisoner Numbers 224 55+
Address: Cn Ce Bb D-* 4
c O. Bex BESO
Pearl Wiss 29292

(In item II below, place the full name of the defendant in the first blank, his official position in the
second blank, and his place of employment in the third blank. Use the space below item II for the
names, positions and places of employment of any additional defendants.)

Let

Kewdn Navard ;
I. Defendant: vo Fevclen is employed as 1) and]

= - \

at Beore Ou : ae vanch Ca creck’ ond
Apa \ Why

The plaintiff is responsible for providing his/her address and in the event ofa change of address, the

new address of plaintiff as well as the name(s) and address(es) of each defendant(s). Therefore, the

plaintiff is required to complete the portion below:

 

 

 

 

 

 

PLAINTIFF:

Thee Nekesen Qe? G-D-#4
P.o. ky S%sO Céarl WSS. 29.6%
DEFENDANT(S):
NAME: ADDRESS: .
Ke, Way ard C CEC Se Cotes Sher st
Getic, Face ben Sears CO. Werkan
me? w\ en Spoege CO. mecnbnn ccs

 

Page 2 of 4
Case 1:19-cv-00717-LG-RHW Document1 Filed 10/15/19 Page 3 of 4

OTHER LAWSUITS FILED BY PLAINTIFF
NOTICE AND WARNING

The plaintiff must fully complete the following questions. Failure to do so may result in your case being dismissed.

 

 

 

 

A. Have you ever filed any lawsuits in a court of the United States? Yes( ) No( Ly

B. If your answer to A is yes, complete the following information for each and every civil action
and appeal filed by you. (If there is more than one action, complete the following
information for the additional actions on the reverse of this page or additional sheets of

 

 

 

 

 

 

paper.)
CASE NUMBER 1.
i Parties to the action:
Ze Court (if federal court, name the district; if state court, name the county):_——— _
ro geooeenl
3. Docket Number:_§ ———————
4. Name of judge to whom case was assigned:__~~ :
5. Disposition (for example: was the case dismissed? If so, what grounds? Was it

 

appealed? Is it still pending?) -

 

 

 

 

 

 

 

 

a
CASE NUMBER 2.

- Parties to the action:

De Court (if federal court, name the district; if state court, name the county):

3. Docket Number:

4. Name of judge to whom case was assigned:

a Disposition (for example: was the case dismissed? If so, what grounds? Was it :

 

appealed? Is it still pending?) =

 

a

 

Page 3 of 4
Case 1:19-cv-00717-LG-RHW Document1 Filed 10/15/19 Page 4 of 4

STATEMENT OF CLAIM
il. State here as briefly as possible the facts of your case. Describe how each defendant is
involved. Also, include the names of other persons involved, dates and places. Do not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of different

- claims, number and set forth each claim in a separate paragraph. (Use as much space as you
need; attach extra sheet(s) if necessary).

Deel? = waisehued wits: cleme cael wrecle ply bee) eid
E Secl  Csvyere! Ponwhwent toeds’ ee
Velen -— Seance. &s C.\90 6 Cn & over LgsUes
ot do no Man eZ —< ¢ ies Need ears .
W\e. ine nance When = Inertia pul ed Ce oa lies.
Si Stem exch a as ce\\ gic ny we iA

)
d& 8 6 ot ir we. hewewr ch

 

 

 

 

RELIEF
IV. State what relief you seek from the court. Make no legal arguments. Cite no cases or
statutes. .
Oven ee seed.
eye, cA\ Wa. Les ah Legs MHS ne’ pe noeeee
eat tes, Ree ay 1 i235 Le Mee an seo ge
Signed this ~><oday of oer conlpey- gu) 13.

I declare (or certify, verify or state) under penalty of perjury that the foregoing is true

and correct. Ql
XX

ature of plaintiff

Page 4 of 4
